DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed April 29, 2022, with respect to Sadiri and Yokoyama failing to disclose the first fluid line in communication with the first and second chambers and configured to carry the first and second solution to the mixing chamber have been fully considered and are persuasive.  The 103 rejection of all pending claims has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-11, and 23-39 allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found or suggests a mixing chamber and a first fluid line in fluid communication the first and second chambers, where the first fluid line is configured to carry the first solution and the second solution to the mixing chamber.  The combination of the recited features is the basis for allowability.
The closest prior art of record is U.S. Patent No. 5,338,662, U.S. Patent No. 4,186,253, U.S. Publication No. 2005/0063860, U.S. Patent No. 6,953,655, U.S. Publication No. 2006/0182722, WO99/15011, U.S. Patent No. 6,582,953, U.S. Patent No. 4,415,556, U.S. Publication No. 2004/0258745, U.S. Publication No. 2006/0166360, U.S. Patent No. 6,090,776, U.S. Patent No. 7,410,474 however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783